Remarks
Claims 1-19 and 21 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive.
Applicant alleges that “the proposed combination of Song and Kaplan has not been shown to teach or suggest the newly added feature of ‘performing key management, encryption and decryption, and signature verification for the blockchain integrated station’ in amended claim 1.”  As shown below, this new limitation to claim 1 is met as follows:
Song discloses a blockchain integrated station comprising:
A unit, wherein the unit is capable of performing key management, encryption and decryption, and signature verification for the blockchain integrated station (Exemplary Citations: for example, Paragraphs 44, 54-62, 79-92, 94-112, 123-133, and associated figures; any portion of a device that performs functions such as encryption/decryption, signature verification, accessing keys, and access to cross chain data via some form of interface, for example);
...
Kaplan, however, discloses that the unit is a cryptographic acceleration card, wherein the cryptographic acceleration card is capable of performing key management, encryption and decryption, and signature verification for the blockchain integrated station (Exemplary Citations: for example, Entire Document is directed to a cryptographic co-processor, which has been around for decades, as well as Exemplary Citations: for example, Column 4, line 42 to Column 8, line 67, and associated figures; hardware crypto co-processor with card interfaces, for example.  These elements encrypt, decrypt, verify signatures, and manage keys, as described throughout Kaplan); ...
Therefore, Song in view of Kaplan discloses the argued subject matter.  
Applicant then points to the obtaining and performing limitations of claim 1, discusses the previous office action, discusses Applicant’s understanding of a portion of Song, and alleges “this, as well as the other cited portions of Song, refers to a client decrypting a received result using a public key.  Song has not been shown to, and does not appear to, teach or suggest either of the following elements of claim 1:” and lists 2 elements.  To the contrary, Song discloses to be verified contract information of an off chain contract in Song’s disclosure of off chain contract including data related to what data is to be used, what contract is to be used, or the like, as examples.  Song also discloses using the identity public key of the server maintained in the unit to perform a signature verification on that information in Song’s disclosure of verifying the signature, for example.  Kaplan discloses that the unit is a cryptographic acceleration card, as explained above, previously, and below.  
Applicant then alleges that “in FIG. 3 of Song, a client 302 of a blockchain 306 is off the chain, not on the chain.  Therefore, Applicant respectfully submits that the cited portions of Song have not been shown to teach or suggest that ‘the blockchain integrated station is a blockchain node in a blockchain network’ as recited in claim 1.”  To the contrary, as explained multiple times already, Song explicitly includes “a client of a blockchain network A”.  Thus, Applicant is incorrect.  Furthermore, Applicant’s argument is erroneous, since Applicant is alleging that a client must somehow be on a blockchain, but the claim states that the station is a “blockchain node in a blockchain network”.  The claim does not even require what Applicant is arguing.  
Applicant’s arguments directed to claim 21 are moot in view of the new ground(s) of rejection provided below.   

Claim Interpretation
The claims have a lot of subject matter that is not required by the claims.  For example, claim 2 describes subject matter that occurs at the server (e.g., “wherein the off-chain contract is stored in the server... and wherein the execution result is obtained by the server...”), but the claim is directed solely to “The blockchain integrated station”.  Many claims (indeed, the majority of the claims) include similar issues.  With respect to the method claims, the claims specify method steps that are explicitly performed by the blockchain integrated station, but then attempt to provide subject matter outside the steps that are performed by the blockchain integrated station, which cannot have patentable weight, since it is not part of the step performed at the blockchain integrated station.  Claims 17-20 have the same issues as claim 1, since the system of claim 17 only includes one or more blockchain integrated stations and one or more memory devices coupled thereto.  All such subject matter has no patentable weight, since it is outside of the claims (e.g., claim 2 is directed to the station itself).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-9, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Song (WO 2019/072297) in view of Kaplan (U.S. Patent 6,704,871).
Regarding Claim 1,
Song discloses a blockchain integrated station comprising:
A unit, wherein the unit is capable of performing key management, encryption and decryption, and signature verification for the blockchain integrated station (Exemplary Citations: for example, Paragraphs 44, 54-62, 79-92, 94-112, 123-133, and associated figures; any portion of a device that performs functions such as encryption/decryption, signature verification, accessing keys, and access to cross chain data via some form of interface, for example);
At least one processor (Exemplary Citations: for example, Paragraphs 32, 33, 147-162, and associated figures; as well as the below citations that describe what the processor(s) do(es), for example); and
One or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the instructions when executed cause the blockchain integrated station to perform one or more operations comprising (Exemplary Citations: for example, Paragraphs 32, 33, 147-162, and associated figures; as well as the below citations that describe the instructions, for example):
Obtaining an identity public key of a server and maintaining the identity public key of the server in the unit, wherein the blockchain integrated station is a blockchain node in a blockchain network, and the blockchain network includes a plurality of blockchain integrated stations and is connected to the server (Exemplary Citations: for example, Abstract, Paragraphs 44, 54-63, 77-92, 94-112, 113-122, 128, and associated figures; getting server (e.g., smart contract service provider) public key to verify the signature, where such key will be stored in the device in the unit that performs such signature verification, for example.  Client is a client of a blockchain network, for example);
Obtaining to be verified contract information of an off chain contract (Exemplary Citations: for example, Paragraphs 44, 54-58, 60, 61, 79, 81-86, 94-101, 123-133, and associated figures; off chain contract including data related to what data is to be used, what contract is to be used, or the like, as examples);
Performing, by the unit, a signature verification on the to be verified contract information using the identity public key of the server maintained in the unit (Exemplary Citations: for example, Abstract, Paragraphs 44, 54-63, 77-92, 94-112, 113-122, 128, and associated figures; verifying signature, for example);
After the signature verification on the to be verified contract information is passed, transmitting a ciphertext request to the server, wherein the ciphertext request comprises first information associated with input data of the off chain contract (Exemplary Citations: for example, Paragraphs 44, 54-58, 60, 61, 79, 81-86, 94-101, 123-133, and associated figures; request for off chain contract including data related to what data is to be used, what contract is to be used, or the like, as examples); and
Receiving from the server, an execution result, wherein the execution result is obtained by the server by executing the off chain contract using the input data (Exemplary Citations: for example, Paragraphs 44, 54-62, 79-82, 86-92, 96-112, 123-133, and associated figures; client gets result from provider, for example);
But does not explicitly disclose that the unit is a cryptographic acceleration card.  
Kaplan, however, discloses that the unit is a cryptographic acceleration card, wherein the cryptographic acceleration card is capable of performing key management, encryption and decryption, and signature verification for the blockchain integrated station (Exemplary Citations: for example, Entire Document is directed to a cryptographic co-processor, which has been around for decades, as well as Exemplary Citations: for example, Column 4, line 42 to Column 8, line 67, and associated figures; hardware crypto co-processor with card interfaces, for example.  These elements encrypt, decrypt, verify signatures, and manage keys, as described throughout Kaplan); and
Maintaining the identity public key of the server in the cryptographic acceleration card (Exemplary Citations: for example, Entire Document is directed to a cryptographic co-processor, which has been around for decades, as well as Exemplary Citations: for example, Column 4, line 42 to Column 8, line 67, Column 12, lines 2-12, Column 74, lines 1-20, Column 115, lines 13-20, and associated figures; storing public key in cryptographic co-processor, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the cryptographic co-processor techniques of Kaplan into the smart contract system of Song in order to accelerate hash operations, accelerate encryption operations, accelerate public key operations, provide faster computations of all kinds, and/or to increase security in the system.  
Regarding Claim 9,
Claim 9 is a method claim that corresponds to station claim 1 and is rejected for the same reasons.  
Regarding Claim 17,
Claim 17 is a system claim that corresponds to station claim 1 and is rejected for the same reasons.  
Regarding Claim 4,
Song as modified by Kaplan discloses the station of claim 1, in addition, Song discloses that the blockchain network is a first blockchain network, wherein the input data is stored in a second blockchain network different from the first blockchain network, wherein the first information comprises address information of the input data, and wherein the input data is obtained by the server by performing a cross chain access to the second blockchain network based on the address information (Exemplary Citations: for example, Paragraphs 44, 54-58, 60, 61, 79, 81-86, 94-101, 123-133, and associated figures; data on multiple blockchains, and client putting address information in request to get such data, for example).  
Regarding Claim 12,
Claim 12 is a method claim that corresponds to station claim 4 and is rejected for the same reasons.  
Regarding Claim 7,
Song as modified by Kaplan discloses the station of claim 1, in addition, Song discloses that the blockchain integrated station further comprises at least one of an intelligent network card or a smart contract processing chip, and wherein the blockchain integrated station comprises at least one of a certificate authority service, a standardized on cloud service interface, or a standardized cross chain service interface (Exemplary Citations: for example, Paragraphs 44, 54-62, 79-92, 94-112, 123-133, and associated figures; encryption/decryption, signature verification, and access to cross chain data via some form of interface, for example).  
Regarding Claim 15,
Claim 15 is a method claim that corresponds to station claim 7 and is rejected for the same reasons.  
Regarding Claim 8,
Song as modified by Kaplan discloses the station of claim 1, in addition, Song discloses that a plaintext request is obtained by the server decrypting the ciphertext request in a trusted execution environment, and wherein the plaintext request comprises the first information (Exemplary Citations: for example, Paragraphs 44, 54-62, 79-82, 86-92, 96-112, 123-133, and associated figures; decrypting the request, for example).  
Regarding Claim 16,
Claim 16 is a method claim that corresponds to station claim 8 and is rejected for the same reasons.  

Claims 2, 6, 10, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Kaplan and Wood (U.S. Patent Application Publication 2020/0159697).
Regarding Claim 2,
Song as modified by Kaplan discloses the station of claim 1, in addition, Song discloses that the off chain contract is stored in the server, wherein the first information comprises the input data, and wherein the execution result is obtained by the server by executing the off chain contract to compute the input data based on an execution engine deployed in a trusted execution environment (Exemplary Citations: for example, Paragraphs 44, 54-62, 79-92, 94-112, 113-122, and associated figures);
But does not explicitly disclose a contract address of the off chain contract.  
Wood, however, discloses that the off chain contract is stored in the server, wherein the first information comprises the input data and a contract address of the off chain contract, and wherein the execution result is obtained by the server by executing the off chain contract corresponding to the contract address to compute the input data based on an execution engine deployed in a trusted execution environment (Exemplary Citations: for example, Paragraphs 10-12, 17, 76, 79, 82, 86, 94, 108, 131, and associated figures; smart contract/oracle address being used to access smart contract/oracle, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the oracle and contract addressing techniques of Wood into the smart contract system of Song as modified by Kaplan in order to allow the system to explicitly address smart contracts, to provide for use of off chain oracles, to allow for additional monitoring and verifications of transactions, to provide for certificate based authentications, and/or to increase security in the system.  
Regarding Claim 10,
Claim 10 is a method claim that corresponds to station claim 2 and is rejected for the same reasons.  
Regarding Claim 18,
Claim 18 is a system claim that corresponds to station claim 2 and is rejected for the same reasons.  
Regarding Claim 6,
Song as modified by Kaplan discloses the station of claim 1, in addition, Song discloses that transmitting the ciphertext request comprises generating, by calling a contract, an event comprising the ciphertext request, wherein the ciphertext request comprised in the event is sent by a server to the server in response to a determination that the event is monitored by the server (Exemplary Citations: for example, Paragraphs 44, 54-62, 79-92, 94-112, 113-122, and associated figures; calling contracts, monitoring transactions, events, requests, etc., for example.  Various servers may access other servers to get data from other blockchains, such as via a data visiting service provider or other blockchain accessor, for example); and
Receiving the execution result comprises obtaining the execution result returned by the server to the contract, wherein the execution result is returned by the server to the server (Exemplary Citations: for example, Paragraphs 44, 54-62, 79-92, 94-112, 113-122, and associated figures; as above, for example);
But does not explicitly disclose that the contract is an oracle contract and that the server is an oracle server.  
Wood, however, discloses the transmitting the ciphertext request comprises generating, by calling an oracle contract, an event comprising the ciphertext request, wherein the ciphertext request comprised in the event is sent by an oracle server to the server in response to a determination that the event is monitored by the oracle server (Exemplary Citations: for example, Paragraphs 10-12, 17, 76, 79, 82, 86, 94, 108, 131, and associated figures; use of an oracle contract and server to get data, for example); and
Receiving the execution result comprises obtaining the execution result returned by the oracle server to the oracle contract, wherein the execution result is returned by the server to the oracle server (Exemplary Citations: for example, Paragraphs 10-12, 17, 76, 79, 82, 86, 94, 108, 131, and associated figures; use of an oracle contract and server to get data, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the oracle and contract addressing techniques of Wood into the smart contract system of Song as modified by Kaplan in order to allow the system to explicitly address smart contracts, to provide for use of off chain oracles, to allow for additional monitoring and verifications of transactions, to provide for certificate based authentications, and/or to increase security in the system.  
Regarding Claim 14,
Claim 14 is a method claim that corresponds to station claim 6 and is rejected for the same reasons.  

Claims 3, 5, 11, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Kaplan and Wu (U.S. Patent Application Publication 2020/0028693).
Regarding Claim 3,
Song as modified by Kaplan discloses the station of claim 1, in addition, Song discloses in response to determining that the trusted execution environment is trustworthy (Exemplary Citations: for example, Paragraphs 44, 54-62, 79-92, 94-112, 113-122, and associated figures):
Performing a contract information verification on the to be verified contract information based on contract information of the off chain contract, wherein the to be verified contract information is signed by the server in the trusted execution environment using an identity private key of the server, and wherein the identity private key of the server is stored in the trusted execution environment (Exemplary Citations: for example, Paragraphs 44, 54-62, 79-92, 94-112, 113-122, and associated figures; contract verification as discussed above, for example.  Although not part of the claimed blockchain integrated station and, as noted above, having no patentable weight, Song discloses a TEE that stores private keys and signs contracts in the above-noted citations as well); and
In response to determining that the signature verification and the contract information verification are passed, determining that the off chain contract is trustworthy (Exemplary Citations: for example, Paragraphs 44, 54-62, 79-92, 94-112, 113-122, and associated figures);
But does not explicitly disclose obtaining a remote certificate report for a trusted execution environment, wherein the remote certificate report is generated by an authentication server by verifying self recommendation information generated by the server for the trusted execution environment, and that the trusted execution environment is determined to be trustworthy based on the remote certificate report.  
Wu, however, discloses obtaining a remote certificate report for a trusted execution environment, wherein the remote certificate report is generated by an authentication server by verifying self recommendation information generated by the server for the trusted execution environment (Exemplary Citations: for example, Abstract, Paragraphs 22, 47, 48, 54, 55, and associated figures; remote attestation resulting in reception of a report and/or certificate, for example); and
That the trusted execution environment is determined to be trustworthy based on the remote certificate report (Exemplary Citations: for example, Abstract, Paragraphs 22, 47, 48, 54, 55, and associated figures).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the remote attestation and certification techniques of Wu into the smart contract system of Song as modified by Kaplan in order to maintain trust in trusted environments, to verify that trusted environments are actually trustable, to provide for verifiable certificates, to provide for authentication of data based on certificates, and/or to increase security in the system.  
Regarding Claim 11,
Claim 11 is a method claim that corresponds to station claim 3 and is rejected for the same reasons.  
Regarding Claim 19,
Claim 19 is a system claim that corresponds to station claim 3 and is rejected for the same reasons.  
Regarding Claim 5,
Song as modified by Kaplan discloses the station of claim 1, in addition, Song discloses that the blockchain integrated station is a first blockchain node, wherein the input data comprises an identity public key of the blockchain integrated station, and wherein the first information comprises description information of the blockchain integrated station (Exemplary Citations: for example, Paragraphs 44, 54-62, 79-92, 94-112, 113-122, and associated figures);
But does not explicitly disclose obtaining a digital certificate of the blockchain integrated station, wherein the digital certificate is obtained, by the server, by signing, using an identity private key of the server, the identity public key of the blockchain integrated station, description information of the server, and the description information of the blockchain integrated station, wherein the digital certificate of the blockchain integrated station is verified, by a second blockchain node in the blockchain network, using a root certificate, wherein verifying the digital certificate of the blockchain integrated station is a precondition for the blockchain integrated station to join the blockchain network, wherein the root certificate is obtained, by the server, by using the identity private key of the server to sign the identity public key of the server and the description information of the server.  
Wu, however, discloses that the blockchain integrated station is a first blockchain node, wherein the input data comprises an identity public key of the blockchain integrated station, and wherein the first information comprises description information of the blockchain integrated station, and wherein the operations comprise (Exemplary Citations: for example, Abstract, Paragraphs 18-23, 26, 27, 47, 48, 52-55, and associated figures; public key of device, for example):
Obtaining a digital certificate of the blockchain integrated station, wherein the digital certificate is obtained, by the server, by signing, using an identity private key of the server, the identity public key of the blockchain integrated station, description information of the server, and the description information of the blockchain integrated station, wherein the digital certificate of the blockchain integrated station is verified, by a second blockchain node in the blockchain network, using a root certificate, wherein verifying the digital certificate of the blockchain integrated station is a precondition for the blockchain integrated station to join the blockchain network, wherein the root certificate is obtained, by the server, by using the identity private key of the server to sign the identity public key of the server and the description information of the server (Exemplary Citations: for example, Abstract, Paragraphs 18-23, 26, 27, 47, 48, 52-55, and associated figures; most of the above has no patentable weight, but is found, as necessary, in Wu’s disclosure of certificates being generated including public keys and other information, including CAs, root certificates being used to sign other certificates, and the like, as is well-known in the field of public key certificates, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the remote attestation and certification techniques of Wu into the smart contract system of Song as modified by Kaplan in order to maintain trust in trusted environments, to verify that trusted environments are actually trustable, to provide for verifiable certificates, to provide for authentication of data based on certificates, and/or to increase security in the system.  
Regarding Claim 13,
Claim 13 is a method claim that corresponds to station claim 5 and is rejected for the same reasons.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Kaplan and Diriye (U.S. Patent Application Publication 2020/0118131).
Regarding Claim 21,
Song as modified by Kaplan discloses the station of claim 1, in addition, Song discloses that the to be verified contract information of the off chain contract includes description and bytecode hash value of the off chain contract (Exemplary Citations: for example, Paragraphs 44, 54-58, 60, 61, 79, 81-86, 94-101, 123-133, and associated figures; hash and contract (which is, itself, a description of the contract), for example);
But does not appear to explicitly disclose that the contract information includes name, version number, and contract identity public key.  
Diriye, however, discloses that the to be verified contract information of the off chain contract includes name, description, version number, bytecode hash value, and contract identity public key of the off chain contract (Exemplary Citations: for example, Paragraphs 111-114 and associated figures; version, IDs, epoch, path, name, public key, contract, etc., as examples).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the smart contract transactions of Diriye into the smart contract system of Song as modified by Kaplan in order to ensure that transactions include all necessary information, to track transactions and entities better, and/or to increase security in the system.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432